—Judgment unanimously affirmed. Memorandum: Following defendant’s admission that defendant violated the terms of his probation, County Court properly sentenced him to a term of incarceration without first ordering an updated pre-sentence investigation report. Although an updated report is normally required, the record reveals that, prior to resentencing defendant, County Court received periodic reports, as well as a misconduct report, from the Probation Department. Consequently, County Court was fully familiar with any changes in defendant’s status, conduct, or condition since the original report was prepared and an updated pre-sentence report was not required (see, People v LaLonde, 178 AD2d 944, 945; People v Sanchez, 143 AD2d 377, lv denied 73 NY2d 790; People v Brand, 138 AD2d 966, 967, lv denied 71 NY2d 966; People v Jackson, 106 AD2d 93, 98). (Appeal from Judgment of Onondaga County Court, Mulroy, J.—Violation of Probation.) Present—Denman, P. J., Balio, Lawton, Doerr and Boehm, JJ.